Citation Nr: 0101759	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-21 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the 30 percent disability rating assigned for 
service-connected post traumatic stress disorder is 
appropriate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant had qualified active duty for VA benefits from 
January 1962 to June 1970, and from March 1971 to March 1974.

This appeal arises from a February 1999, Department of 
Veterans Affairs Regional Office (VARO), Atlanta, Georgia 
rating decision, which granted the appellant entitlement to 
service connection for post traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling, effective August 6, 1998.  
VARO subsequently increased the appellant's disability 
evaluation for service-connected PTSD from 10 to 30 percent 
disabling, effective August 6, 1998, in a July 1999 rating 
decision.

Regarding the appellant's claim for a higher disability 
rating, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection.  In Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issue regarding 
a higher disability rating in order to comply with the recent 
opinion by the Court in Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  In that case, the Court held, in 
pertinent part, that the RO had never properly provided the 
appellant with a statement of the case concerning an issue, 
as the document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[- ]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson, No. 96-947, 
slip op. at 17, emphasis in the original.  The Court then 
indicated that "this distinction is not without importance in 
terms of VA adjudicative actions," and remanded the matter 
for the issuance of a statement of the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the appellant in characterizing the 
issue on appeal to properly reflect his disagreement with the 
initial disability evaluation assigned to his service-
connected disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

VA has a duty to assist the appellant in the development of 
all facts pertinent to his claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat.2096, 
___(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
This duty to assist includes the obligation to develop facts 
when the record before the Board is clearly inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

The appellant contends, in essence, that his service-
connected PTSD warrants a higher disability rating than 
currently assigned.  The Board notes that, although letters 
dated in April 1999 and August 2000 from the appellant's VA 
counselor at the Atlanta Vet Center, Frank Nelson, MSW, are 
associated with his claims file.  However, these letters 
merely summarize his therapy from September 1998 to September 
1999, and in August 2000.  It does not appear that the 
treatment reports have been obtained.  Under the holding in 
Bell v. Derwinski, 2 Vet. App. 611 (1992) VA records, even if 
not on file as in this case, are constructively in the 
possession of VA.

The Board also notes that, at the time of his September 2000 
hearing on appeal before the undersigned, the appellant 
testified that he was receiving benefits from the Social 
Security Administration (SSA), in part, as the result of his 
service-connected PTSD.  Records pertaining to the award of 
such benefits by the SSA have not been associated with the 
record certified for appellate review.  Such records may be of 
significant probative value in determining whether an 
increased rating for the disability at issue may be granted.  
As the Court held in Lind v. Principi, 3 Vet. App. 493, 494 
(1992), the duty to assist requires the VA to attempt to 
obtain records from other Federal agencies, including the SSA, 
when the VA has notice of the existence of such records.  
Thus, VARO must request complete copies of the SSA records 
utilized in awarding the appellant disability benefits.

Accordingly, the case is REMANDED for the following:

1.  VARO should request all treatment 
records pertinent to the appellant's 
claim from the Atlanta Vet Center.  Any 
records so obtained should then be 
associated with the appellant's claims 
folder.

2.  VARO should attempt to procure the 
appellant's complete Social Security 
Administration records in connection with 
his disability award there.  These 
records should be associated with the 
appellant's VA claims folder.

3.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  VARO should then ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), have been 
considered, and readjudicate the claim in 
light of this new legislation and the 
additional evidence.  If VARO continues 
to deny the appellant's claim, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



